DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-28, 30-37, 39-42 are pending. 
Allowable Subject Matter
Claims 22, 28, 30, 41-142 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. 
The new limitations regarding the consecutively arranged fibers in the bundle are taught in light of Fulghum. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/940,323, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This case had been filed as a CON of 14/940,323. The original claims of the parent application and thus the instant CON were filed on 11/13/15 and also filed on 1/18/19 with the instant case. These claims complete the original disclosure of the parent and the instant case. The original claims 1-20 have been cancelled by Applicant. New claims 21-40 of the instant case are not part of the original disclosure, and they fail the written description requirement as it relates to the original disclosure of the parent case (and of the instant case, but this part pertains more to 112 than to priority issues). The full explanation of how the new claims fail the written disclosure is presented in the 112 section. In short, a person having ordinary skill in the art would not have reasonably concluded that Applicant was in possession of a device where the fiber bundle as claimed serves as a delivery fiber to deliver the laser beam to a body, which is not precluded by the claims (for more details, see the 112 section below). As a result, the 
	Applicant’s arguments do not overcome these issues, as noted in the 112(a) section below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-27, 31, 35-37, 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
1) Regarding Claims 21, 39 and 40, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device where the fiber bundle as claimed serves as a delivery fiber to deliver the laser energy to the tissue of a patient, which is not precluded by the claims. Note here, that the original claims that complete the original disclosure are those of 11/13/15 of parent case 14/940,323, also filed in the instant case on 11/13/15. According to the specification and the original claims, the broadest embodiment of the device that Applicant has shown possession for, includes a) an array of diodes, b) a fiber bundle with a plurality of fibers that receives the laser energy from the diodes, c) a delivery fiber that receives the laser energy from the bundle, and d) a tubular sheath that houses the delivery fiber to deliver the laser energy into a body of a patient. Instant Claims 21 and 40 do not preclude that the fiber bundle is actually the delivery fiber, and thus does not preclude a delivery fiber bundle with first set of fibers in a first line delivering a first wavelength to the patient, and a second set of fibers in a second line delivering a second wavelength to the patient.  Instant Claim 39 does not preclude that the fiber bundle is actually the delivery fiber, and thus does not preclude a delivery fiber bundle with a plurality of fibers delivering a first wavelength to the patient with a first subset of fibers, and delivering a second wavelength to the patient with a second subset of fibers. Such embodiments are nowhere to be found in the original disclosure, and are not supported by the original disclosure, yet are not precluded by the full scope of the claims. In all embodiments, the delivery fiber is separate from the multi-fiber bundle 
In addition, Claim 39 does not preclude attribution of characteristics of the single delivery fiber, according to the original disclosure, to the fiber bundle or even the laser array. The original disclosure describes, in one embodiment, a single delivery fiber that has a rectangular shaped core to deliver a line or rectangular shaped beam output to tissue, and it is the core of the fiber that shapes the beam to be rectangular or a line (par. 17, 39, 73, 114, Fig. 6, 29). It is not mentioned or adequately supported anywhere as an output of the fiber bundle where all the fibers are cylindrical and their light diverges (thus, the lenses 152) or as an output of the laser diode array. Fig. 5 does not show a rectangular output from the fibers, it only shows lines of cylindrical fibers, where even if one were to ignore the cylindrical shapes and the divergence of the light, they would still not support a rectangular output beam. Yet this is not precluded by the claim. A person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device that has a fiber bundle with multiple fibers that generates an output beam with a rectangular cross section, or that has a laser diode array that generates an output beam with a rectangular cross section. To this last point, there is no section of the original disclosure that describes a structure or property of the laser diode arrays where the diodes themselves or the array thereof generate an output beam with a rectangular cross-section. The same applies specifically to dependent claim 25, as well.  
Furthermore, a person having ordinary skill in the art would not have reasonably concluded that Applicant was in possession of all types of generic laser devices for any 
Thus, Claims 21, 39 and 40 fail the written description requirement. See MPEP 2163, 2163.05. All dependent claims, fail the written description requirement for the same reasons. 
Applicant’s arguments are not persuasive as they do not show where support can be found for the embodiments that are covered but not supported in the claims, examples of which are presented above. For example, Applicant should be able to show an embodiment where the delivery fiber is a fiber bundle, which is not precluded by the claims and is nowhere to be found in the original disclosure and in the scope of the original claims. Everywhere in the disclosure the delivery fiber is the only disclosed means for delivering energy to tissue. Where did Applicant disclose that they envision the bundle as a substitute of the only means disclose to output the laser to tissue? All the arrangements of the bundle are disclosed in relation to feeding the light to specific delivery fibers. The lines are disclosed in relation to feeding a delivery fiber with a rectangular core so that the fiber is able to deliver the light in a line. Yet the claims do not preclude the omission of the delivery fiber, and the use of the fiber bundle as a substitute, which is clearly not supported by the original disclosure. Applicant’s argument related to the claims being broader (than the original claims), in fact further supports the examiner’s rejection. Omission of a limitation can raise an issue regarding whether the invention had possession of a broader, more generic invention. A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See MPEP 2163.05.   
[Rejection maintained]
2) Regarding Claim 32-34, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device where the multi-clad delivery fiber with annular claddings is combined with the fiber bundle where the fibers are arranged in first and second lines, and the different lines are connected to different claddings. This would, in effect, combine the embodiments of Fig. 4 and Fig. 9, which is an unsupported mixing of embodiments that does not find support in the original disclosure. Thus, Claims 32-34, fails the written description requirement. See MPEP 2163, 2163.05.
Applicants arguments are not convincing as they have not shown support for mixing the embodiments the multi-clad delivery fiber with annular claddings with the fiber bundle where the fibers are arranged in first and second lines, and the different lines are connected to different claddings. None of the sections mentioned show such an embodiment.
[Rejection maintained]
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

Claims 25, 39, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	1) Regarding Claims 25 and 39, the limitations “wherein a simultaneous discharge of laser energy from the first sub-array of laser diodes and the second sub-array of laser diodes generates an output beam with a substantially rectangular cross-section.” is unclear because the claim does not provide a discernable boundary on what performs the function. The recited function is not linked to or does not follow from structural limitations positively recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
	Applicant’s arguments are not convincing as they do not explain how the functional limitation is linked to any structure and which.
	[Rejection maintained] 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23-26, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 5729568 to Opower (cited previously) in view of US 20070038124 by Fulghum.
Claim interpretation notes for all claims and all rejections below: Note that under the broadest reasonable interpretation: a) a line only requires two points, in this case, any two fibers can be interpreted to form a line, b) the first wavelength range and the second wavelength range need not be different or non-overlapping, c) any two diodes can be interpreted as an array, d) the intended use of the preamble is non-limiting, as there is nothing in the body of the claim that limits the structure of the device to perform a specific surgical function, and any laser can find a use in a surgical application for illumination, imaging, treatment, preparation of surgical tools and materials, and also in conjunction with other equipment that could modify the output of the beam.  

	Regarding Claims 21, 37-39, and 40, Opower discloses a laser system capable of delivering laser energy to tissue, that could be used in surgery [title, abstract; 4:45-50; 5:25-30: any laser can be used in surgery either for illumination or imaging or treatment or suture or preparation of surgical tools and materials, and the powers described by Opower clearly can be used for either low power or high power surgical applications; Note that the “configured” of the preamble does not limit the body of the claims, which do not recite any relevant configuration and does not provide any details of the parameters; also see Superior Industries v. Masaba (Fed. Cir. 2014) (concurring opinion)  regarding “configured to” which is not read differently than “capable of” in the absence of further details, and “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” (MPEP 2111.02)] comprising: 
	an array of laser diodes configured to output laser energy, including a first sub- array of laser diodes configured to deliver laser energy at a first wavelength range and a second sub-array of laser diodes configured to deliver laser energy at a second wavelength range (e.g. Fig. 12, annotated below, 3:65-67; 4:20-50, 9:37-43: laser diode groups 18A and 18B have different wavelengths; Note that any two lasers from each group read on the claim); 
	and a fiber bundle, comprising a plurality of optical fibers, and including a proximal end optically coupled to the array of laser diodes and configured to receive the laser energy from the array of laser diodes, wherein the plurality of optical fibers includes at least a first subset of optical fibers optically coupled to the first sub-array of laser diodes, and a second subset of optical fibers optically coupled to the second sub-array of laser diodes (e.g. Fig. 12, annotated below: fiber bundle 26 includes first subset of fibers 20B from laser diode group 18B, and second subset of fibers 20A from laser diode group 20A; Note that any two fibers form a subset and read on the claim), 

    PNG
    media_image1.png
    999
    1259
    media_image1.png
    Greyscale


and wherein the first subset of optical fibers are arranged in a first line and the second subset of optical fibers are arranged in one or more second lines, such that the first line and the one or more second lines are spaced apart from each other and wherein the first line and each of the one or more of the second lines are substantially parallel to one another (e.g. Fig. 13: any two fibers are sufficient to read on a line, and one possible interpretation of the spaced apart, substantially parallel lines is shown in the annotated Fig. 13 below; Note, that there are as many lines as there are pairs or multiples of fibers, and while only one interpretation is shown below, it is understood that any of those lines also meet the claims)
	wherein a simultaneous discharge of laser energy from the first sub-array of laser diodes and the second sub-array of laser diodes generates an output beam with a substantially rectangular cross-section [this limitation is taken as an intended use and it does not limit the structure of the claim, as at the beam can be treated at any point after its emission from the device to have any desirable shape through masks, filter, lenses, fibers with rectangular cores (e.g. as the ones of US 6011890 by Neuberger, Fig. 2A, which are well known in the art), and a great number of optical elements or even objects of the environment].
	Opower does not explicitly disclose that the fibers are arranged consecutively or adjacent each other in each of the two lines. Note that the claims would be met if this limitation is true at any point of the bundle. However, it is well known in the art to arrange bundled fibers coming from different light sources consecutively in lines parallel to one another, as evidenced in Fulghum (e.g. Fig. 1, 3, par. 29: fibers a, b, and c coming from sources A, B, and C respectively are arranged consecutively in parallel lines in a fiber bundle). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to arrange the lined up fibers of the bundle in a device according to the teachings of Opower, as is well known and taught by Fulghum, as: a) this would predictably lead the light from the light sources to the target, b) this would allow relative movement while preventing significant bending stresses of the fibers, as taught by Fulghum, and c) this arrangement could be used only at a proximal portion of the fiber thus allowing the emission to be according to the teachings of Opower, or could be used throughout to predictably emit according to the teachings of Fulghum with all the benefits taught therein (e.g. par. 10, 12).
 	Regarding Claim 23, Opower as modified in claim 21 teaches the surgical laser system according to claim 21, further comprising: circuitry configured to operate the first sub-array of laser diodes and the second sub-array of laser diodes independently (e.g. 1:32-40: independent control of the diodes).  
	Regarding Claim 24, Opower as modified in Claim 21 teaches the surgical laser system according to claim 21, wherein: the first sub-array of laser diodes and the second sub-array of laser diodes are configured and arranged in the system such that operation of the first sub-array results in the discharge of a first beam of laser energy, and simultaneous operation of the first and second sub-arrays results in the discharge of a second beam of laser energy having a different size or shape than the first beam (as discussed in Claim 21, 1:32-40 and shown in Fig. 13, the diodes are independently controlled, and the emission has a different shape and size if one group is activated vs. when two groups are activated; In addition, different groups can be defined to have different numbers of lasers).  
	Regarding Claim 25, Opower as modified in Claim 21 teaches the surgical laser system according to claim 24, wherein: the first subset of optical fibers and the second subset of optical fibers together form a substantially rectangular core in cross-section (as shown in Fig. 13, based on the term “substantially” for a variety of groups of fibers, e.g. the eight depicted in Fig. 13), and  3Application No.: 16/251,278Attorney Docket No. 11900-0001-02000a simultaneous discharge of energy from the first sub-array of laser diodes and the second sub-array of laser diodes generates an output beam with a substantially rectangular cross-section [this limitation is taken as an intended use and it does not limit the structure of the claim, as at the beam can be treated at any point after its emission from the device to have any desirable shape through masks, filter, lenses, fibers with rectangular cores (e.g. as the ones of US 6011890 by Neuberger, Fig. 2A, which are well known in the art), and a great number of optical elements or even objects of the environment].  

	Regarding Claim 26, Opower as modified in Claim 21 teaches the surgical laser system according to claim 21, further comprising: a user-actuated controller for operating the first sub-array of laser diodes and the second sub-array of laser diodes (this limitation reads on even an on-off switch which is required for any laser system, and in addition any controller can be “actuated” by a user as a matter of intended use; also note that the user is not required by the claim).  

	Regarding Claim 35, Opower as modified in Claim 21 teaches the surgical laser system according to claim 21, wherein: the array of laser diodes includes an excitation laser diode configured to output excitation laser energy having a wavelength within an excitation spectrum, and the excitation laser diode is optically coupled to at least one of the optical fibers of the fiber bundle so that the fiber bundle is configured to deliver the excitation laser energy to a target via the delivery fiber (any wavelength can be interpreted as an “excitation” wavelength, as excitation is a matter of intended use and depends on an target that is not required by the claim; also, 4:45: visible wavelengths).  
	Regarding Claim 36, Opower as modified in Claim 21 teaches the surgical laser system according to claim 21, wherein the first wavelength range and the second wavelength range are non-overlapping (9:37-43: Opower discloses each group having a different wavelength, as opposed to the claimed wavelength ranges, thus non-overlapping wavelengths).
  

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Opower/Fulghum, as applied to Claim 21, in view of US 20070291265 by Holman (cited previously)..	
	Regarding Claim 27, Opower as modified in Claim 21 teaches the surgical laser system according to claim 21, and further teaches the use of visible light laser diodes yet does not explicitly teach that at least one of the laser diodes in the array of laser diodes outputs a laser light with an output wavelength of 532 nm. However, it was well known in the art to use 532 nm laser diodes (e.g. Holman: par. 27). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visible 532 nm laser diode in a device according to the teachings of Opower, as is well known in the art and taught by Holman, as this would only amount to a selection among known options to produce green light within the disclosed working range of the visible spectrum, and this could be used to assist in a visible indicator of where the beam is aimed.

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Opower/Fulghum, as applied to Claim 21, in view of US 20070154153 Fomitchov (cited previously).
	Regarding Claim 31, Opower  as modified in Claim 21 teaches the surgical laser system according to claim 21, yet does not explicitly disclose the combination of the first subset of optical fibers comprises optical fibers having fiber properties that are different than fiber properties of the optical fibers of the second subset of optical fibers; and the fiber properties include one or more of a size of a core of the optical fiber, a shape of the core of the optical fiber, or a numerical aperture of the optical fiber. However, it is well known in the art to select the fiber’s properties based on the type of laser that the fiber is coupled to, and one example is offered in Fomitchov (par. 38-39, 48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fibers with different cores, shapes or NA in a device according to the teachings of Opower, as is well known in the art and taught by Fomitchov, in order to optimize the output of each different laser diode, depending on the relevant properties of the diode.   

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,219,863 in view of Opower. Although the claims at issue are not identical, they are not patentably distinct from each other because, Claim 2 of the issued patent clearly meets all limitations of Claims 21, 39 and 40, except for the line arrangement of pairs of fibers, this would have been clearly obvious over Opower (sections discussed in the 102 rejection of Claims 21, 39-40, above), as these arrangements would predictably deliver the laser energy to its intended target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070038124 by Fulghum meets all limitations of the independent claims, except that not all sources are diode laser. This reference could be used as primary reference for a 103 rejection in view of Opower. 
US 20070154153 by Fomitchov also teaches all limitations of the independent claims, when one considers the disclosure of the references incorporated therein which disclose multiple wavelengths (par. 87).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792